—Appeal from order, Supreme Court, New York County (Barry Cozier, J.), entered March 31, 1999, which, sua sponte, amended the order entered October 8, 1998 so as to reduce the principal amount of the judgment to be entered against defendants Whit-more and Swift, unanimously dismissed, without costs, as moot.
Defendant Whitmore is the only appellant. By order dated August 11, 1999, the order on appeal was amended so as to provide for the entry of judgment against defendant Swift only. Thus, Whitmore is no longer aggrieved by the order on appeal, and his appeal is dismissed as moot. Insofar as Whitmore seeks to dismiss the action in its entirety, he should seek such relief in the motion court. Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.